Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the Application request filed on 07/26/2018.  Claims 1-15 were pending. Claims 1-15 are rejected.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 07/26/2018 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities: 
in paragraph [0109], line 6 cited " operation 501" should be -- operation 510--;
in paragraph [0124], line 1 cited "[7] In accordance" should be --In accordance--.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.2.	Claims 1, 5-8, 12-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kim (US 2008/0120408 A1).

Regarding Claim 1, Kim discloses a method for receiving content at an electronic device (Kim, FIG.6, UPnP devices 1-5, UPnP network 100, web browser 112, [0056]: A UPnP network 100 and UPnP devices 1 to 5 connected to the UPnP network 100), the method comprising: 
	receiving content including at least one object from a web server (Kim, FIG.6, web browser 112, control point 114, [0019]: a first UPnP device 1 from among the plurality of UPnP devices 1-5 displaying a web page through a web browser 112 (“receiving content”)); 
in response to the object being selected, acquiring, from the object, device information indicating at least one first device related the object and device control information including a first command for operating the at least one first device (Kim, FIG.7, user interface unit 200, discovery unit 202, control unit 204, [0058]: the user interface unit 200 displays a list of the UPnP devices 2 to 5 discovered by the discovery unit 202 and receives selection information on a UPnP device selected (“device information”) by the user in the displayed list of the UPnP devices 2 to 5; [0063-64]: The control unit 204 controls a service (“first command”) provided by the selected UPnP device); and 
transmitting the first command to the at least one first device (Kim, FIG.6, UPnP devices 1-5, [0056]: the UPnP device 1 includes a web browser 112, and the web browser 112 includes a control point 114 to control the UPnP devices 2 to 5; [009-10]: a first UPnP device 1 from among the plurality of UPnP devices 1-5 includes a web browser having a control point 114 to control one or more other UPnP devices from among the plurality of UPnP devices).  

Regarding Claim 5, Kim discloses the method of claim 1, further comprising: 
discovering devices electrically connected to the electronic device (Kim, FIG.7, discover unit 202, [0059]: discovering the UPnP devices 2 to 5 in a multicasting method); 
(Kim, [0010-11]: a control unit 114 to control a service provided by a UPnP device selected from among the discovered other UPnP devices 2-5 by using the user interface unit); 
converting the first command into a second command capable of being applied to the second device (Kim, [0013-15]: The control unit 114 may transmit control instruction data used to control the service of the selected UPnP device 2 to the selected UPnP device according to an interpretation result of a source code of the web page); and 
transmitting the second command to the second device (Kim, [0014]: The control unit 114 may transmit control instruction data used to control the service of the selected UPnP device 2).  

Regarding Claim 6, Kim discloses the method of claim 1, further comprising: 
setting a script for controlling an operation of one of the devices connected to the electronic device (Kim, FIG.14, [0016, 69]: The source code of the web page may include information corresponding to a service control instruction for the UPnP devices. The source code of the web page may be represented as JavaScript language); and 
transmitting the script to a corresponding device so that the corresponding device is operated according to the script (Kim, FIG.11, [0014, 66, 69]: control instruction data written in JavaScript code that is transmitted to a UPnP device selected by the control unit 114).  
	
Regarding Claim 7, Kim discloses the method of claim 1, wherein the device control information is transmitted from the web server to the electronic device if the object is selected (Kim, FIG.4, [0053-54]: control instruction data written in JavaScript code in order to control an on or off function of the Dimmer is transmitted).  

Regarding Claim 8, Kim discloses an electronic device for receiving content, comprising:  
(Kim, [0077]: The computer-readable recording medium can also be distributed over network-coupled computer systems so that the computer-readable code is stored and executed in a distributed fashion); and 
a processor configured to control to (Kim, [0077]: a general-purpose digital computer for operating the codes/instructions/programs): 
receive content including at least one object from a web server (Kim, FIG.6, web browser 112, control point 114, [0019]: a first UPnP device 1 from among the plurality of UPnP devices 1-5 displaying a web page through a web browser 112 (“receiving content”)); 
in response to the object being selected, acquire device information indicating at least one first device related to the object and device control information including a first command for operating the at least one first device (Kim, FIG.7, user interface unit 200, discovery unit 202, control unit 204, [0058]: the user interface unit 200 displays a list of the UPnP devices 2 to 5 discovered by the discovery unit 202 and receives selection information on a UPnP device selected (“device information”) by the user in the displayed list of the UPnP devices 2 to 5; [0063-64]: The control unit 204 controls a service (“first command”) provided by the selected UPnP device), and 
control the communication interface to transmit the first command to the at least one first device (Kim, FIG.6, UPnP devices 1-5, [0056]: the UPnP device 1 includes a web browser 112, and the web browser 112 includes a control point 114 to control the UPnP devices 2 to 5; [009-10]: a first UPnP device 1 from among the plurality of UPnP devices 1-5 includes a web browser having a control point 114 to control one or more other UPnP devices from among the plurality of UPnP devices).  

Regarding Claim 12, Kim discloses the electronic device of claim 8, wherein the processor is configured to:  
discover devices connected to the electronic device (Kim, FIG.7, discover unit 202, [0059]: discovering the UPnP devices 2 to 5 in a multicasting method), 
if the at least one first device is not included in the discovered devices, select a second device capable of replacing the at least one first device based on the device information (Kim, [0010-11]: a control unit 114 to control a service provided by a UPnP device selected from among the discovered other UPnP devices 2-5 by using the user interface unit), 
convert the first command into a second command capable of being applied to the second device (Kim, [0013-15]: The control unit 114 may transmit control instruction data used to control the service of the selected UPnP device 2 to the selected UPnP device according to an interpretation result of a source code of the web page), and 
control the communication interface to transmit the second command to the second device (Kim, [0014]: The control unit 114 may transmit control instruction data used to control the service of the selected UPnP device 2).  

Regarding Claim 13, Kim discloses the electronic device of claim 8, wherein the processor is configured to: 
set a script for controlling an operation of one of the devices connected to the electronic device according to a user input (Kim, FIG.14, [0016, 69]: The source code of the web page may include information corresponding to a service control instruction for the UPnP devices. The source code of the web page may be represented as JavaScript language), and 
control the communication interface to transmit the script to a corresponding device so that the corresponding device is operated according to the script (Kim, FIG.11, [0014, 66, 69]: control instruction data written in JavaScript code that is transmitted to a UPnP device selected by the control unit 114).  

Regarding Claim 14, Kim discloses the electronic device of claim 8, wherein the device control information is transmitted from the web server to the electronic device if the object is selected (Kim, FIG.4, [0053-54]: control instruction data written in JavaScript code in order to control an on or off function of the Dimmer is transmitted).  

Regarding Claim 15, Kim discloses a storage medium storing commands, in which the commands are set, when executed by at least one processor, to cause the at least one processor to (Kim, [0077]: computer-readable codes/instructions/programs on a computer-readable recording medium such as a general-purpose digital computer for operating the codes/instructions/programs by using the computer-readable recording medium.), 
wherein the at least one operation includes operations of 
receiving content including at least one object from a web server (Kim, FIG.6, web browser 112, control point 114, [0019]: a first UPnP device 1 from among the plurality of UPnP devices 1-5 displaying a web page through a web browser 112 (“receiving content”)); 
in response to the object being selected, acquiring, from the object, device information indicating at least one first device related to the object and device control information including a first command for operating the at least one first device (Kim, FIG.7, user interface unit 200, discovery unit 202, control unit 204, [0058]: the user interface unit 200 displays a list of the UPnP devices 2 to 5 discovered by the discovery unit 202 and receives selection information on a UPnP device selected (“device information”) by the user in the displayed list of the UPnP devices 2 to 5; [0063-64]: The control unit 204 controls a service (“first command”) provided by the selected UPnP device); and 
transmitting the first command to the at least one first device (Kim, FIG.6, UPnP devices 1-5, [0056]: the UPnP device 1 includes a web browser 112, and the web browser 112 includes a control point 114 to control the UPnP devices 2 to 5; [009-10]: a first UPnP device 1 from among the plurality of UPnP devices 1-5 includes a web browser having a control point 114 to control one or more other UPnP devices from among the plurality of UPnP devices).   

Claim Rejections - 35 USC § 103
6.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2008/0120408 A1) as applied to claim 1, in view of Rosas-Maxemin et al. (“Rosas”, US 2020/0013291 A1).

Regarding Claim 2, Kim discloses the method of claim 1 as set forth above.
However, Kim does not disclose  
the device control information has a uniform resource locator (URL) type.  
Rosas discloses
the device control information has a uniform resource locator (URL) type (Rosas, [0062]: the user-selectable message includes a deep link such as a uniform resource identifier (URI)).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “deep link” of Rosas into the invention of Kim. The suggestion/motivation would have been to enable mobile to launch a second software application to a relevant portion within the second application without having to separately launch the second software application and navigate to that relevant portion (Rosas, [0062])

Regarding Claim 3, Kim discloses the method of claim 1 as set forth above.
However, Kim does not disclose    
transmitting the device information and the first command to another server connected to the at least one first device.    
Rosas discloses
transmitting the device information and the first command to another server connected to the at least one first device (Rosas, [0062]: the user-selectable message includes a deep link such as a uniform resource identifier (URI), when the link is activated may redirect the request to another server).    
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “deferred deep link” of Rosas into the invention of Kim. The suggestion/motivation would have been to enable routing the mobile to content even if the second software application is not installed when the link is activated; via the deferred deep link, mobile is (Rosas, [0062])

Regarding Claim 9, Kim discloses the electronic device of claim 8 as set forth above.
However, Kim does not disclose  
the device control information has a type of a URL.  
Rosas discloses
the device control information has a type of a URL (Rosas, [0062]: the user-selectable message includes a deep link such as a uniform resource identifier (URI)).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “deep link” of Rosas into the invention of Kim. The suggestion/motivation would have been to enable mobile to launch a second software application to a relevant portion within the second application without having to separately launch the second software application and navigate to that relevant portion (Rosas, [0062]).

Regarding Claim 10, Kim discloses the electronic device of claim 8 as set forth above.
However, Kim does not disclose  
the processor is configured to control the communication interface to transmit the device information and the first command to another server connected to the at least one first device.  
Rosas discloses
the processor is configured to control the communication interface to transmit the device information and the first command to another server connected to the at least one first device (Rosas, [0062]: the user-selectable message includes a deep link such as a uniform resource identifier (URI)).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “deep link” of Rosas into the invention of Kim. The suggestion/motivation would have been to enable mobile to launch a second software application to a (Rosas, [0062]).

6.3.	Claims 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2008/0120408 A1) as applied to claim 1, in view of Taraci, (US 2004/0255018).
Regarding Claim 4, Kim discloses the method of claim 1.
However, Kim does not disclose  
when a preset time or a time set by a user elapses, transmitting the first command to the at least one first device.
Taraci discloses
when a preset time or a time set by a user elapses, transmitting the first command to the at least one first device (Taraci, [0135]: send an e-mail message to specified e-mail addresses when a specific event occurs or a designated time interval elapses. Combined Kim, [0056]-Taraci teaches or suggests when a preset time elapses, transmitting the first command to a first UPnP device 1).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “timeout value” of Taraci into the invention of Kim. The suggestion/motivation would have been to improve giving control over that device to a waiting service by presetting a timeout value before the receipt of command of devices (Taraci, [0016]).

Regarding Claim 11, Kim discloses the electronic device of claim 8 as set forth above, wherein the processor is configured to control the communication interface to transmit the first command to the at least one first device if a preset time or a time set by a user elapses.  
However, Kim does not disclose  
the processor is configured to control the communication interface to transmit the first command to the at least one first device if a preset time or a time set by a user elapses.  
Taraci discloses
the processor is configured to control the communication interface to transmit the first command to the at least one first deviceif a preset time or a time set by a user elapses (Taraci, [0135]: send an e-mail message to specified e-mail addresses when a specific event occurs or a designated time interval elapses. Combined Kim, [0056]-Taraci teaches or suggests when a preset time elapses, transmitting the first command to a first UPnP device 1).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “timeout value” of Taraci into the invention of Kim. The suggestion/motivation would have been to improve giving control over that device to a waiting service by presetting a timeout value before the receipt of command of devices (Taraci, [0016]).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kim et al., US 2013/0005250 A1, Method for operating near field communication (NFC)-enabled electronic device, involves transmitting remote control signal to external devices based on device information and user information received from mobile terminal.
Hiromichi et al., JP 2014-14187 A, Remotely installed at home by using the Internet homepage browsing function of a mobile phone, providing a service device that is connected to the Internet and a public line, and that provides a homepage, and directs the operation of home appliances on the homepage using the mobile phone An operation instruction is given to the operation adapter via a public line, and the remote operation adapter controls the home appliance.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446